Citation Nr: 1511273	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to non service-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (PMC) in St. Paul, Minnesota.  

The VA Form 9 reflects a request for a hearing.  However, in a September 2014 written statement, the Veteran's representative noted that the Veteran was unable to make his scheduled hearing due to Alzheimer's disease.  The representative asked that VA move forward and make a decision on the claim.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).  The Board recognizes that the Veteran's son appears to have requested a hearing so that he could testify on his father's behalf.  However, the Veteran's son has not been shown to have standing to request such a hearing, i.e., by way of being a legal guardian.  He has referred to himself as the attorney "in fact" representing his father; however, a VA Form 21-22 appointed the Veterans of Foreign Wars as the Veteran's representative.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to receive non service-connected pension.  The Veteran is married and has one dependent.  A certificate of marriage issued in January 1966 shows that a marriage exists between the Veteran and E.K.

Improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  Pension benefits are paid at the MAPR reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR is located in Appendix B of the VA Adjudication Manual.  The MAPR is increased if a Veteran has a dependent spouse or children; and a Veteran's "annual income" includes his annual income and the annual income of the dependent spouse.  38 U.S.C.A. § 1521(c); 38 C.F.R. § 3.23(d)(4).  The MAPR for a Veteran with one dependent was $16,051 effective December 1, 2011, $16,324.00 effective December 1, 2012, and $16,569, effective December 1, 2013.   

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.  Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse [...], it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274(a).  

The VA Adjudication Procedure Manual provides that if a beneficiary is "maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits..." M21-1MR, Part V, Subpart iii, Chapter 1, Section G.43.h.

In a VA Form 21-527EZ, Fully Developed Claim (Pension), received by VA in July 2012, the Veteran provided information regarding monthly and annual income.  With respect to monthly income, the Veteran reported that he received $1,901.00 from the Social Security Administration (SSA) income, and $754.00 for retirement.  He reported that his spouse received $1,498.80 from SSA and $1,383.77 in annuities.  In terms of annual income, the Veteran reported $50.00 in total interest and dividends and his spouse received $3,500.00 in total interest and dividends.  Concerning net worth, the Veteran reported a total of $2,300.00 in cash/non-interest-bearing bank accounts and $31,000.00 in stocks, bonds, mutual funds, etc.  He indicated that his spouse had $3,000.00 in cash/non-interest-bearing bank accounts and $130,000.00 in stocks, bonds, mutual funds, etc.   

In a corpus of estate determination completed by the PMC in September 2013, it was noted that the Veteran was 87 years old and his life expectancy was 5.3 years.  The assets and expenses were listed and the adjudicator determined that the Veteran's expenses did not exceed his income based on the evidence of record.  It was noted that the Veteran would accrue $526.60 monthly or $6,319.20 annually to increase his net worth.  It was determined that his net worth was sufficient to meet his expenses, which was a bar to benefits at this time.  Associated SSA inquiries with the claims folder show that the Veteran's identified spouse, E.K., received $1,674.90 from SSA effective December 2012 and the Veteran received $2,034.90 effective December 2012 from SSA.  

The Board observes that the Veteran's son submitted evidence in September 2014 consisting of numerous bank statements beginning in 2012 and ending in August 2014.  The current checking account balance is listed as $16,518.78.  Review of banking statements show numerous payments to Costless Senior Services, Orchard Pointe, and Prestige Senior Living.  The bank statements also reflect numerous deposits.  It is unclear as to whether the Veteran has other accounts and the Board notes that the Veteran indicated that his spouse had a net worth of $130,000.  The Veteran's son submitted invoices from Orchard Pointe, the Veteran's assisted living facility, and signed statements from Orchard Pointe indicating that the Veteran was responsible for $2,830.00 per month out of his own funds for his nursing home/assisted living expenses and his long-term insurance paid for the balance (the base rate as noted as $5,570.00 per month with nursing and medical of $500.00 per month).  The Veteran's son provided numerous receipts from stores such as Walmart and Costco for unreimbursed medical expenses.  

At this time, the Board finds that the evidence is insufficient to adjudicate the issue on appeal.  In this respect, even excluding the Veteran's spouse's reported unreimbursed medical expenses for the year of 2012 and the Veteran's reported unreimbursed medical expenses for the year of 2012 as shown on the itemized expense lists signed in October 2013, the income would still be above the MAPR for 2012.  It appears that the Veteran did not enter his assisted living facility (Orchard Pointe) until June 2013 and such expenses cannot be considered for the year of 2012.  While the Veteran appears to have lived in another assisted living facility prior to that time, such expenses were not identified on the itemized expense list signed in October 2013 and it is not clear from the record whether he needed to live in a protected environment due to his medical condition in 2012.  Further, the Veteran's net worth is a consideration in determining whether he is entitled to non service-connected pension.  While the Veteran's son submitted an itemized medical expense report for the period of January 2012 to December 2012, there is no itemized report for the year of 2013.  The Board cannot determine from bank statements and receipts as to what expenses are unreimbursed medical expenses for the years of 2013 and 2014.  The Board finds that the Veteran's son should be asked to complete VA Forms 21-8416 and identify the unreimbursed medical expenses for the years of 2013 and 2014.  

Further, it is important to note that the Veteran's spouse's income is included when making a determination as to whether the income falls below or above the MAPR for a particular year, to qualify for non service-connected pension.  The Veteran's son stated that the Veteran's spouse lives in an assisted living facility, which should qualify as an unreimbursed medical expense.  Again, the VA Adjudication Procedure Manual provides that if a beneficiary is "maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits..." M21-1MR, Part V, Subpart iii, Chapter 1, Section G.43.h.  An October 2013 signed statement from the Veteran's spouse's assisted living facility indicated that the Veteran's spouse needs assistance with dressing and the facility performed services such as laundry service and housekeeping.  The prior effective date was 5/12/12 with a monthly rate of $2,820.00 and a rate of $2,969.00 per month, effective January 1, 2013.  The facility did not indicate as to whether any of the expenses were reimbursed by insurance and there is no statement as to whether the Veteran's spouse has a medical condition that requires her to live in an assisted living facility.  As a result, the Board finds that a remand is required to attempt to obtain such information.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's son must be sent a VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with Spouse) and VA Forms 21-8416 for the purposes of itemizing medical expenses beginning January 1, 2013.  

The Veteran's son is directed to take note that this only includes unreimbursed medical expenses, meaning expenses not reimbursed by insurance (which the Veteran appears to have, including long-term care insurance).  

The Veteran's son should be notified that VA is not responsible for contacting the Veteran's spouse and that he should make efforts to contact her and ask her to submit any additional information related to unreimbursed medical expenses, etc., to offset or reduce the countable income.  

He is encouraged to obtain a statement from a licensed physician as to whether the Veteran's spouse must live in a protected environment and that the level of care from her assisted living facility is necessary due to a medical condition.   

Finally, the Veteran's son should be advised that he does not have standing to request a hearing, but is advised he may submit a written statement regarding the issue on appeal for consideration.

2.  Thereafter, to include any other necessary development in light of the above, readjudicate the issue on appeal, to include any corpus of estate determination.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




